Landis, Judge:
Counsel have submitted this case on the following-stipulation :
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed JDF (Commodity Specialists Initials) by Commodity Specialist Joseph D. Far-rar (Commodity Specialist’s Name) on the invoices covered by the above entitled protest and assessed with duty at 21 per cent ad valorem under Item 514.81 TSUS are in fact only slabs of marble polished in whole or in part provided for under Item 514.65 at 7 per cent ad valorem as claimed by plaintiff herein.
*531IT IS FURTHER STIPULATED AND AGREED that the said protest be submitted on this stipulation, the protest being limited to the items marked “A” as aforesaid.
Accepting this stipulation as a statement of facts, we find and hold that the merchandise, represented by the items marked with the letter “A” and with the initials of the commodity specialist on the invoice of the entry in this protest, consists of marble slabs, rubbed or polished in whole or in part, dutiable at 7 per centum ad valorem under TSUS item 514.65.
To the extent indicated the protest in sustained. In all other respects and as to all other merchandise, the protest is overruled.
Judgment will enter accordingly.